McCLELLAN, J.
The deed of trust to Sumner being made to secure the debt, among others, of the American National Bank, which constituted more than five-sixths of the grantor’s total indebtedness, all which was provided for in the deed, stands upon the same footing in respect of the inquiry whether the bank was a purchaser for value as if the security had taken the-form of a mortgage directly to it. So that, while if the instrument involved only the security of the bank’s existing debt, it could not occupy the position of a bona fide purchaser for value without notice, yet' if the time of maturity of its debt against the grantor was definitely extended in consideratioirof the conveyance in trust, and it had in fact no notice of complainant’s alleged equities, the bank’s security thus arising will be protected against such equities ; and purchasers at the sale under the trust deed succeeding to all the rights of the bank take the property freed from the complainant’s claims thereto, whether such purchasers are chargeable with notice thereof or *142not.— Whitfield v. Riddle, 78 Ala. 99; Thames v. Rembert, 63 Ala. 561, 572; Cahalan v. Monroe, 56 Ala. 303.
The evidence, in our opinion, shows that the bank in consideration of the deed of trust made a valid and binding extension of the time of payment of its debt. That there was an agreement to extend it is clearly shown. That it was entered into upon the valuable consideration of the security to be afforded by the deed of trust is equally clear. Whether the extension was to a definite time, short of which the bank could not proceed, is the only really controverted point. The deed was executed April 11th, 1891. At that time $14,000 of the bank’s debt was past due. 'Of the balance $8,000 was to become due on April 22d, and $10,000 on May 3d, ensuing. The law day of the deed of trust was fixed at June 1st, 1891. The extension obviously was from the date of the deed of trust as to the indebtedness past due and from the maturity of the indebtedness thereafter falling due to the first day of June, 1891. And we hold that on this evidence the bank was entitled to protection as a bona fide purchaser without notice, and of consequence that Webb and Tompkins acquired the property at the trustee’s sale freed from complainant’s equities.
Affirmed.